IN THe UNH Sabes Dictrick coup Sembee gre
Southern DISHNeT oF TEXAS °
Cocpus chist) Divi Sa
eny ann — Frawl<iw
Plgnte FF
VS SUMNONS
Civil Acton Noe

 

Che}stupher D Swe ; Joh Doe- gFFeers
Join Dee - Grievance Tw wesiighhe #2547

 

INDY UM AND IN Sndt of FrciAl chpaciies
Defewdants

To THE ABwe -MAme DEFENDWTS -

V
Pies eee ermronel and required to Serve-upon plain, whose
Gddessis @ meamvell Ua 20015. Emi dive , Gee e Te :

| "5 . . uy WiV& y Reeve [OAS Wide CAL
Qnswer he eta Complain} Which 13 herewith Served upow you hisin odayS
va ae CHhiS Sum™aNS Ufo YM, ex Clusive of the day’ oe sevice, or GOdh ?
, : Me US. Goecrasmeny ov oF Ficer Lagen}- therevE is A deFendansy- — fy)
Jo 90 judgment by defile will be Hkew eagnw3? you fer the peliee Smell
sy the Complainy- —

Clock of tre Court

DHe «

 

|: F°3 Copies’
ber jam in Fravidin, #5 6/095
Meconnull unt

Bool8. Emily drive

 

TI TU TD LU Teer Ft ee
